                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION

JACQUELINE BEAL,                                  )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )   Civil Action No. 1:20cv00862-CMH-TCB
                                                  )
LIFE INSURANCE COMPANY                            )
OF NORTH AMERICA,                                 )
                                                  )
       Defendant.                                 )



           DEFENDANT’S MOTION TO SEAL ADMINISTRATIVE RECORD

       Defendant Life Insurance Company of North America (“LINA”), by counsel, and

pursuant to Rule 5.2 of the Federal Rules of Civil Procedure, Local Rule of Civil Procedure 5

and the United States District Court for the Eastern District of Virginia’s Electronic Case Filing

(“E-Filing”) Policies, hereby moves this Court to seal the administrative record to be filed in this

matter in order to prevent public disclosure of personal data identifiers and other confidential

information contained in the administrative record. Plaintiff does not oppose this motion. The

reasons for Defendant’s motion are more fully explained in the accompanying non-confidential

memorandum.

       Defendant asks that any need for a hearing be waived.

       WHEREFORE, Defendant Life Insurance Company of North America respectfully

requests that the Court enter an order allowing the administrative record to be filed under seal.
LIFE INSURANCE COMPANY OF
NORTH AMERICA

By:__/s/David E. Constine, III____________
David E. Constine, III (VSB No. 23223)
Troutman Pepper Hamilton Sanders LLP
P. O. Box 1122
Richmond, Virginia 23218-1122
Telephone: (804) 697-1200
Facsimile: (804) 697-1339
david.constine@troutman.com
       Counsel for Defendant
                                       CERTIFICATE OF SERVICE

                I hereby certify that on this 30th day of April, 2021, a true and accurate copy of the
         foregoing documents was filed electronically with the Clerk of the Court using the CM/ECF
         system, which will send notification of such filing to the following CM/ECF participants:


                                            Richard D. Carter, Esquire
                                            Richard D. Carter PLLC
                                            1765 Duke Street
                                            Alexandria, VA 22314
                                            rcarter@richcarterlaw.com
                                            and
                                            Charles F. Fuller, Esquire
                                            McChesney & Dale, P.C.
                                            4710 Bethesda Avenue, Suite 205
                                            Bethesda, MD 20814
                                            chuck@dalelaw.com
                                            Counsel for Plaintiff


                                            By:__/s/David E. Constine, III____________
                                                   David E. Constine, III (VSB No. 23223)
                                                   Troutman Pepper Hamilton Sanders LLP
                                                   P. O. Box 1122
                                                   Richmond, Virginia 23218-1122
                                                   Telephone: (804) 697-1200
                                                   Facsimile: (804) 697-1339
                                                   david.constine@troutman.com
                                                          Counsel for Defendant




9003v1
